F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                  DEC 1 2000
                             FOR THE TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                         Clerk

    JOSEPH FREDERICK DEYULIA,

                Petitioner-Appellant,

    v.                                                       No. 00-1073
                                                          (D.C. No. 00-Z-40)
    JOHN W. SUTHERS, Executive                                (D. Colo.)
    Director, Colorado Department of
    Corrections; FRANK LUNA, Warden;
    ATTORNEY GENERAL FOR THE
    STATE OF COLORADO,

                Respondents-Appellees.


                              ORDER AND JUDGMENT              *




Before BRORBY , KELLY , and LUCERO , Circuit Judges.


         Petitioner Joseph Frederick DeYulia appeals from the        district court ’s denial

of his habeas petition, filed pro se pursuant to 28 U.S.C. § 2254.       1
                                                                             Under the

provisions of the Antiterrorism and Effective Death Penalty Act, petitioner must

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
obtain a certificate of appealability (COA) before his appeal can proceed before

this court. See 28 U.S.C. § 2253(c)(1)(A). Because the        district court denied

petitioner’s motion for COA, petitioner must demonstrate “a substantial showing

of the denial of a constitutional right” before COA can issue.       See id.

§ 2253(c)(2). Petitioner also seeks leave to proceed on appeal       in forma pauperis ;

that request is granted.

       In his habeas application, petitioner challenged imposition of a mandatory

parole period as part of his criminal sentence. He claimed the provision violated

the separation of powers doctrine and double jeopardy, and, because his parole

was revoked, resulted in a period of incarceration greater than the presumptive

maximum for his crime. The        district court rejected these issues on the merits

and denied petitioner’s habeas application. On appeal, petitioner argues these

same issues. We construe petitioner’s allegations liberally, as required by       Haines

v. Kerner , 404 U.S. 519, 520 (1972).

       Our review of petitioner’s arguments and the applicable law convinces

us that, for substantially the reasons set forth in the   district court ’s order dated




                                               -2-
January 18, 2000, petitioner has not demonstrated the denial of a constitutional

right. Petitioner’s motion for a certificate of appealability is DENIED and the

appeal is DISMISSED.



                                                    Entered for the Court



                                                    Carlos F. Lucero
                                                    Circuit Judge




                                        -3-